Citation Nr: 0734561	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to August 
1984, and from November 1990 to May 1991, with service in the 
Army National Guard until October 1996.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision in which the RO denied the veteran's claims of 
service connection for sleep apnea and hearing loss.  In 
October 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2005, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in May 2005.  In 
June 2005, the RO issued a supplemental SOC (SSOC) reflecting 
the continued denial of each claim.

In June 2007, the veteran and his fiancée testified during a 
hearing before the undersigned acting Veterans Law Judge at 
the RO; a transcript of that hearing is of record. 

The Board decision denying the veteran's claim for service 
connection for sleep apnea is set forth below.  His claim for 
service connection for hearing loss is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Sleep apnea was not demonstrated during service or for 
many years thereafter, and there is no competent medical 
evidence of record establishing that it is related to 
service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for sleep apnea, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  Clearly, this letter meets 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing requirement.  

Regarding the Dingess/Hartman decision, the Board points out 
that the appellant was informed in a March 2006 letter how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  However, 
the timing of this notice also is not shown to prejudice the 
veteran.  Because the Board's decision herein denies service 
connection for sleep apnea, no disability rating or effective 
date is being, or is to be, assigned; accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, National Guard medical records, 
post-service private medical records, outpatient treatment 
records from the VA Medical Center (VAMC) in Atlanta, 
Georgia, as well as medical reports contracted for VA through 
QTC Medical Services.  Also of record and considered in 
connection with the claim is the transcript of the veteran's 
June 2007 Board hearing, as well as various written 
statements by the veteran and his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  ACDUTRA includes full-time duty performed by 
members of the National Guard of any State or the Reserves.  
38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-
time duty performed by a member of the Reserves or the 
National Guard of any State.  38 C.F.R. § 3.6(d). 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A grant of 
service connection requires findings as to the existence of a 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's claim for 
service connection for sleep apnea must be denied. 

First addressing the question of a current disability, the 
Board notes that private medical records dated in August 2003 
and October 2003 from the Athens Regional Medical Center show 
that a J.P.L., M.D., diagnosed the veteran with obstructive 
sleep apnea syndrome, severe at the baseline.  While this 
evidence supports a finding of current sleep apnea 
disability, the claim must, nonetheless, be denied on the 
basis that there is no evidence of sleep apnea in service and 
there is no medical nexus shown between the current 
disability and service.

During his Board hearing and in various written statements, 
the veteran has contended that his sleep apnea is the result 
of sleeping with a mask over his face during Operation Desert 
Storm.  In his VA Form 9, the veteran explained that wearing 
a mask caused him to develop breathing problems which lead to 
his later sleep apnea.  In his Board hearing, he also 
testified that his hospital stay after attempting suicide is 
connected to his sleep apnea as well.  However, medical 
evidence in the record does not support the development of 
breathing problems as the result of wearing a mask during the 
Persian Gulf War or a sleeping problem engendered due to 
hospital care.  

Service medical records do not show any complaints of, or 
treatment for, sleep problems while the veteran was in 
service or on duty with the National Guard.  

Further, there is no competent evidence of a nexus between 
any sleep apnea disability and service.  No private or VA 
medical record includes medical comment or opinion even 
suggesting that the veteran's current sleep apnea is 
medically related to service, and neither the veteran nor his 
representative have identified or even alluded to the 
existence of any such medical evidence.  As the claims file 
contains no competent evidence of record associating the 
veteran's post-service diagnosis of sleep apnea with his 
service (to include from disease or injury incurred in or 
aggravated while performing verified ACDUTRA or from injury 
incurred or aggravated while performing INACDUTRA), service 
connection for this disorder is not warranted.

In additional to medical evidence, the Board has considered 
the veteran's assertions, advanced during his Board hearing 
testimony and written statements.  However, to whatever 
extent these assertions are being offered on the medical 
nexus question, the Board points out that questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layman without appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a  layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, any lay assertions in this regard 
have no probative value.  

Under these circumstances, the Board concludes that the claim 
for service connection for sleep apnea must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence does not support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for sleep apnea is denied.


REMAND

The claims file reveals that further RO action on the claim 
for service connection for hearing loss is warranted.

The Board notes that the veteran has alleged in-service noise 
exposure associated with his second period of service, during 
the Persian Gulf War, when his unit was stationed near a 
landing field and his Bradley Fighting Vehicle unit went to a 
tank-firing range.  The veteran testified during his Board 
hearing that he sometimes wore hearing protection.  
Information in the claims file shows that during service the 
veteran was in the military police and a clerk or 
administrative specialist.  

The claims file contains five service audiograms dated from 
January 1976 to June 1995.  Only the September 1980 audiogram 
findings show evidence of hearing loss and then only in the 
right ear.  Audiograms in 1984 and 1991 discharge 
examinations, and in a June 1995 examination, do not show 
hearing loss under VA's regulatory criteria.

Nevertheless, in its June 2005 SSOC the RO found that the 
veteran appeared to be suffering from hearing loss.  The RO, 
however, did not cite to any VA or service audiological 
findings of hearing loss.  Instead, the RO cited to an April 
30, 2002 outpatient medical record from the Decatur, Georgia 
VAMC that purportedly shows the veteran was seen for a 
complaint of tinnitus, that he reported a positive history of 
significant noise exposure, including military noise 
exposure, as well as occupational noise exposure received 
from textile mills.  The Board's extensive search of both 
folders in the claims file has failed to uncover this 
document.  

While the SSOC notes that the claims file contains outpatient 
records from the Decatur VAMC dated from September 1, 1998 to 
October 5, 2004, the claims file at the Board only contains 
medical records from the Atlanta VAMC dated from September 
1996 to June 1999, and from April 2003 to October 2003.  The 
only medical records from the Decatur VAMC found in the 
claims file are dated in January 1992 and in July 1995 and 
concern unrelated conditions.

To ensure that VA has fulfilled its duty to the veteran in 
attempting to obtain all pertinent records, the Board finds 
that the RO should obtain and associate with the claims file 
all outstanding VA medical records.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should undertake appropriate 
action to obtain all outstanding pertinent medical records 
from the Decatur VAMC, dated from May 1991 when the veteran 
separated from active service to the present, and from the 
Atlanta VAMC, dated from June 1999 to April 2003, and from 
October 2003 to the present, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities.

Further, the Board finds that a VA examination with 
audiometric testing, and a medical opinion--based on full 
consideration of the veteran's documented medical history and 
assertions--and which addresses the relationship, if any, 
between any current hearing loss and in-service noise 
exposure, is needed to resolve the claim on appeal.  See 38 
U.S.C.A. § 5103A.

Therefore, the RO should arrange for the veteran to undergo a 
VA examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claim.  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain from appropriate VAMC(s) 
all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's hearing loss, to include the 
Decatur VAMC, from May 1991 to the 
present, and from the Atlanta VAMC, from 
June 1999 to April 2003, and from October 
2003 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA ear, nose and 
throat examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies (to include audiometry, and speech 
discrimination testing, for each ear) 
should be accomplished (with all results 
made available to the physician prior to 
the completion of his or her report) and 
all clinical findings should be reported 
in detail.

Based on the results of audiometric 
testing, the physician should specifically 
indicate, which respect to each ear, 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  

Then, if a hearing loss disability is 
diagnosed, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that a 
hearing loss disability is the result of 
injury or disease incurred or aggravated 
in service, to specifically include the 
noise exposure that the veteran has 
alleged he experienced during service.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for hearing loss in light of 
all pertinent evidence and legal 
authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other


 appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


